Exhibit 10.76

Apache Corporation

Amendment of Stock Option Grants

 

Participant Name:

Thomas E. Voytovich (“Participant,” “Employee’ “you” or “your”)

 

Company:

Apache Corporation

 

Amendment:

This is a summary of the amendment of the terms of your previous grants of
Non-Qualified Stock Options to purchase Shares (“Stock Options”) under certain
prior notices (the “Grant Notices”) subject to the terms of the Apache
Corporation 2007 Omnibus Equity Compensation Plan, as amended, and the Apache
Corporation 2011 Omnibus Equity Compensation Plan, as amended (the “Plans”) and
the related Stock Option Award Agreements (the “Agreements”).

 

  You were previously granted Stock Options to purchase Shares in accordance
with the terms of the Plans and the related Stock Option Award Agreements. In
connection with your release from service with the Company effective
November 30, 2015 (the “Termination Date”) and the terms of the employee release
and settlement agreement between you and the Company (the “Release Agreement”),
for purposes of continued vesting of the prorated portion of your unvested Stock
Options and continued exercisability of your vested Stock Options under the
Plans determined as of the Termination Date, upon your acceptance of this
Amendment, the Company agrees that the prorated portion of your unvested Stock
Options will continue to vest according to their original schedules and any
agreed amendments to said equity plans and award agreements as if you continued
employment with the Company after your Termination Date, provided that such
vesting shall occur at such times solely if you are then in compliance with the
provisions of the Release Agreement. For the avoidance of doubt, you shall not
be treated as continuing employment with the Company after the Termination Date
for purposes of the Change of Control provisions of the Plans and the
Agreements. Employee’s exclusion from receiving the benefits of the Change of
Control provisions of the Plans and Agreements shall not diminish nor terminate
the other rights and benefits provided to Employee regarding Stock Options under
the Apache Corporation Employee Release and Settlement Agreement between
Employee and Apache Corporation.

 

Affected Awards:

Prorated portion of your unvested Stock Options as set forth in Annex I and all
vested Stock Options under the Plans as of the Termination Date

 

Plans:

Apache Corporation 2007 Omnibus Equity Compensation Plan, as amended Apache
Corporation 2011 Omnibus Equity Compensation Plan, as amended

 

Expiration Date:

Your Stock Options will remain subject to expiration ten years from the original
Grant Date for each such Stock Option.

 

1



--------------------------------------------------------------------------------

Acceptance:

Please indicate your acceptance of this Amendment by executing the attached
Amendment and returning it to Margie M. Harris. Upon acceptance of this
Amendment you will be able to continue to access your account at
netbenefits.fidelity.com. By accepting this Amendment, you will have agreed to
the terms and conditions set forth in the Amendment and the terms and conditions
of the Plans. You also agree to immediately notify Apache Corporation of any
future change in your address or other contact information. If you do not accept
this Amendment, for purposes of continued vesting of the prorated portion of
your unvested Stock Options and continued exercisability of your vested Stock
Options, you be treated as terminating with the Company on the Termination Date.

 

2



--------------------------------------------------------------------------------

Apache Corporation

Amendment to Stock Option Award Agreements

This Amendment to the Stock Option Award Agreements is entered into in
connection with the Participant’s release from service with Apache Corporation
(together with its Affiliates, the “Company”) effective November 30, 2015 (the
“Termination Date”) and the terms of the employee release and settlement
agreement between the Participant and the Company (the “Release Agreement”) and
governs all outstanding Stock Options under the Plans and the Agreements,
determined as of the Termination Date, between the Company and the Participant.

 

  1. Section 4 of each of the Agreements is hereby amended to add a new
paragraph at the end thereof, which shall read as follows:

Release Agreement. Notwithstanding the provisions of Section 4 of any Agreement
or the provisions of the Grant Notices or the Plans to the contrary, for
purposes of continued vesting of the prorated portion of unvested Stock Options
and continued exercisability of vested Stock Options, the Participant’s
employment shall be deemed to continue with the Company following the
Termination Date provided that the Participant remains in compliance with the
provisions of the Release Agreement. The Participant shall immediately notify
the Company of any future change in address or other contact information. The
Participant shall not be treated as continuing in employment with the Company
following the Termination Date for purposes of the Change of Control provisions
of this Agreement, the Grant Notice, and the Plans. Employee’s exclusion from
receiving the benefits of the Change of Control provisions of the Plans and
Agreements shall not diminish nor terminate the other rights and benefits
provided to Employee regarding Stock Options under the Apache Corporation
Employee Release and Settlement Agreement between Employee and Apache
Corporation.

 

  2. The remaining terms of the Agreements and the Plans shall continue in full
force and effect except as provided in the controlling Apache Corporation
Employee Release and Settlement Agreement between Recipient/Employee and Apache
Corporation.

 

  3. This Amendment may be executed in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

  4. If any provision of this Amendment is held invalid or unenforceable, the
remainder of this Amendment shall nevertheless remain in full force and effect,
and if any provision is held invalid or unenforceable with respect to particular
circumstances, it shall nevertheless remain in full force and effect in all
other circumstances, to the fullest extent permitted by law.

 

1



--------------------------------------------------------------------------------

IN WITNESS HEREOF the parties have caused this Amendment to be executed, agreed,
and accepted, effective as of November 30, 2015.

 

APACHE CORPORATION     THOMAS E. VOYTOVICH, PARTICIPANT By:  

/s/ Margery M. Harris

    By:  

/s/ Thomas E. Voytovich

  Margery M. Harris       Thomas E. Voytovich   Executive Vice President,      
  Human Resources      

 

ATTEST: /s/ Cheri L. Peper Cheri L. Peper Corporate Secretary

 

2



--------------------------------------------------------------------------------

Apache Corporation

Prorated Portion of Unvested Awards

Thomas E. Voytovich

Annex I

Non-Qualified Stock Option Grants (SOs)

 

Grant

   Grant
Date      Last
Vesting
Date      Next
Vesting
Date      Prorated
Portion of
Award     Next Tranche
of Awards
Vesting      Prorated
Awards Based
on Days  

2012 SOP

     05/22/12         05/22/15         05/22/16         52 %      3,219        
1,688   

2013 SOP

     05/16/13         05/16/15         05/16/16         54 %      8,855        
4,790                 

 

 

    

 

 

 

Subtotal

                12,074         6,478   

 

3